On Rehearing.
Howis, J.
In the case of Merz v. Labuzau, 23 An. 747, we had occasion to decide that the law of 1858, which declares that parol evidence ■shall not be received to prove any promise to' pay the debt of a third person (R. S. 1870, s. 1443) must prohibit the court from giving any effect to such evidence, even if received without objection.
The plaintiffs in this case alleged that Alpheus Hardy & Co. made ■ advances and furnished supplies to the vessel of defendants, but were unwilling to do so, except upon the previous agreement of plaintiffs to be securities for the reimbursement of the same; that they became, such securities, and as such were obliged to pay the debt, and having paid it, they claim to have been legally subrogated and to have a right to recover it from defendants.
There is no written evidence in the record to prove this promise by the plaintiffs, and therefore nothing to support the allegation that they were bound to pay the debt, and being bound, were by the fact of payment legally subrogated. .And see also Graves.a. Scott, 23 An. 690.
We think that justice requires the cause to be remanded; and we *402will take occasion to say that we do not think the appellant, Foley,, can be held in any event for premiums of insurance not specially authorized to be paid for his account.
It is ordered that the judgment heretofore rendered by ns be set aside. It is now ordered that the judgment ot the lower court be reversed and the cause remanded for a new trial, appellees to pay-costs of appeal.